Citation Nr: 0906555	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1978 to October 
1978.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision, issued in 
December 2005, by the VA RO in Waco, Texas, which confirmed 
and continued a noncompensable (0 percent) rating for service 
connected left ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that a compensable rating is warranted 
for his service-connected left ear hearing loss under 
Diagnostic Code (DC) 6100.  38 C.F.R. §§ 4.85 and 4.86.  The 
Veteran filed his claim for an increase in August 2005, and 
contends that the current noncompensable evaluation does not 
accurately reflect the severity of his disability.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable (0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.  If impaired 
hearing is service-connected in only one ear, the non-
service-connected ear is assigned a Level I designation.  38 
C.F.R. § 4.85(f).

In the present case, the Veteran's representative, in a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, dated in May 2006, noted that the Veteran's left ear 
hearing loss has gotten progressively worse since his most 
recent VA audiology examination, conducted in October 2005.  

Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent audiology examination was conducted in 
October 2005, and is over four years old.  The Board finds 
that in light of the passage of time and the Veteran's 
contention that his hearing disorder has worsened since the 
October 2005 VA examination a new examination is warranted.  
See 38 C.F.R. § 3.159(c)(4).  Further, under 38 C.F.R. § 
3.326(a) (2008), a VA examination will be authorized where 
there is a possibility of a valid claim.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Finally, during the course of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pertaining to Veterans Claims Assistance Act of 2000 (VCAA) 
notice in an increased-compensation claim.  The Court stated 
that 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The Board finds that VCAA notice 
letters issued in September 2005 and March 2006 fail to meet 
the notice requirements of Vazquez-Flores.  Specifically, 
although the March 2006 VCAA letter includes notice of the 
types of medical or lay evidence that could assist the 
Veteran in demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life, and that informs him that a 
disability rating will be determined by applying relevant 
diagnostic codes, it is deficient in that it failed to list 
the specific rating criteria applicable for evaluating 
hearing loss.  Thus, a corrective VCAA notice should be 
issued to the Veteran to remedy this deficiency.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the notice 
specified by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the notice letter should 
inform the Veteran of the specific rating 
criteria applicable for evaluating 
hearing loss (DC 6100).  

2.  The AMC/RO should request that the 
Veteran and his representative identify 
any healthcare providers, that have 
treated him for his left ear hearing 
loss, and provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  

4.  The AMC/RO should schedule the 
Veteran for a VA audiology examination to 
ascertain the severity of his service-
connected left ear hearing loss.  Prior 
to examining the Veteran, the examiner 
must review the entire claims file, 
including a complete copy of this remand.  
All necessary diagnostic testing should 
be performed, and all clinical findings 
should be reported in detail.  Finally, 
the examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  Once 
again, the Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

6.  The AMC/RO should readjudicate the 
claim for an increase.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




